     Case 2:16-cv-00053-RSB-BWC Document 212 Filed 04/10/19 Page 1 of 40



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               BRUNSWICK DIVISION

SHIRLEY GRANT on behalf of the    *
ESTATE OF SARAH FRANCES           *
DRAYTON, et al.,                  *
                                  *
    Plaintiffs                    *
                                  *
    v.                            *                   Case Number: 2:16-CV-00053
                                  *
MCINTOSH COUNTY, GEORGIA, et al., *
                                  *
    Defendants                    *

              ANSWER AND DEFENSES OF MCINTOSH COUNTY, GEORGIA
                  TO PLAINTIFFS' SECOND AMENDED COMPLAINT

       COME NOW McIntosh County, Georgia, and responds to Plaintiffs’ Second Amended

Complaint as follows:

                                           First Defense

       Plaintiffs’ Second Amended Complaint fails, in whole or in part, to state a claim upon which

relief may be granted.

                                          Second Defense

       Plaintiffs’ claims are barred by the statute of limitations.

                                          Third Defense

       McIntosh County, Georgia denies that Plaintiffs have been subjected to the deprivation of

any right, privilege, or immunities under the Constitution or laws of the United States or the State

of Georgia.
     Case 2:16-cv-00053-RSB-BWC Document 212 Filed 04/10/19 Page 2 of 40



                                           Fourth Defense

        McIntosh County cannot be held liable on any claim for any actions involving Plaintiffs in

which they did not directly participate or of which they had no knowledge.

                                            Fifth Defense

        McIntosh County has not caused Plaintiffs any cognizable injury.

                                            Sixth Defense

        Plaintiffs’ alleged injuries and damages were not proximately caused by any act or omission

on the part of McIntosh County, with the result that Plaintiffs are not entitled to recover in this case.

                                           Seventh Defense

        Plaintiffs HELP ORG, Inc. and Raccoon Hogg, CDC lack standing to pursue any claim

against McIntosh County.

NOTE:           CONTRARY TO THE REQUIREMENTS OF FRCP 8, PLAINTIFFS’

COMPLAINT IS NEITHER SHORT, NOR PLAIN, IN TRYING TO SET FORTH A

STATEMENT FOR RELIEF. DRAFTING A COMPLAINT WITH MULTI-SENTENCE

PARAGRAPHS IS AN IMPRACTICAL WAY TO PLEAD SUCH ALLEGATIONS AND

DOES NOT MEET THE REQUIREMENTS OF FRCP 8. IN FACT, IT VIOLATES FRCP

8. ACCORDINGLY, DEFENDANTS MAY RESPOND TO A PARAGRAPH CONTAINING

MULTIPLE SENTENCES WITH A CONSOLIDATED RESPONSE TO THE PARAGRAPH

AS OPPOSED TO EACH INDIVIDUAL SENTENCE, AND WILL DENY ALLEGATIONS,

AS WORDED, IF NOT EVERY SENTENCE OF THE PARAGRAPH IS ACCURATE.




                                                  -2-
     Case 2:16-cv-00053-RSB-BWC Document 212 Filed 04/10/19 Page 3 of 40



                                          Eighth Defense

       McIntosh County responds to the numbered paragraphs of Plaintiffs’ Second Amended

Complaint as follows:

                                    I.   Nature of The Action

       1.      McIntosh County admits that Plaintiffs purportedly bring this action pursuant to 42

U.S.C. §§ 1982 and 1983, for alleged violations of the Fourteenth Amendments to the United States

Constitution, and for alleged violations of Title II of the Americans with Disabilities Act. McIntosh

County denies that Plaintiffs have stated a claim under these provisions and deny that McIntosh

County has violated any of these provisions. McIntosh County denies the remaining allegations

contained in this paragraph.

                                         II.   Introduction

       2.      McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       3.      McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       4.      McIntosh County denies the allegations contained in this paragraph.

       5.      McIntosh County denies the allegations contained in this paragraph.

       6.      McIntosh County denies the allegations contained in this paragraph.

       7.      McIntosh County denies the allegations contained in this paragraph.

       8.      McIntosh County denies the allegations contained in this paragraph.

       9.      McIntosh County denies the allegations contained in this paragraph.




                                                 -3-
     Case 2:16-cv-00053-RSB-BWC Document 212 Filed 04/10/19 Page 4 of 40



       10.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       11.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       12.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       13.     McIntosh County denies that there are any “services that the County has neglected

on the Island.” McIntosh County is without sufficient information to admit or deny the remaining

allegations contained in this paragraph.

       14.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       15.     McIntosh County denies the allegations contained in this paragraph.

       16.     McIntosh County denies the allegations contained in this paragraph.

                                       III.      Jurisdiction

       17.     McIntosh County admits that this Court has subject matter jurisdiction over all

remaining claims asserted against them.

       18.     McIntosh County admits that venue is proper in the District Court for the Southern

District of Georgia.

                                           IV.     Parties

A.     Plaintiffs

       19.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.


                                                  -4-
    Case 2:16-cv-00053-RSB-BWC Document 212 Filed 04/10/19 Page 5 of 40



       20.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       21.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       22.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       23.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       24.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       25.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       26.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       27.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       28.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       29.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       30.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.


                                               -5-
    Case 2:16-cv-00053-RSB-BWC Document 212 Filed 04/10/19 Page 6 of 40



       31.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       32.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       33.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       34.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       35.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       36.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       37.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       38.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       39.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       40.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       41.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.


                                               -6-
    Case 2:16-cv-00053-RSB-BWC Document 212 Filed 04/10/19 Page 7 of 40



       42.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       43.     McIntosh County are without sufficient information to admit or deny the allegations

contained in this paragraph.

       44.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       45.     McIntosh County are without sufficient information to admit or deny the allegations

contained in this paragraph.

       46.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       47.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       48.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       49.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       50.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       51.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       52.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.


                                               -7-
    Case 2:16-cv-00053-RSB-BWC Document 212 Filed 04/10/19 Page 8 of 40



       53.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       54.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       55.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       56.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       57.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       58.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       59.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       60.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       61.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       62.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       63.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.


                                               -8-
    Case 2:16-cv-00053-RSB-BWC Document 212 Filed 04/10/19 Page 9 of 40



       64.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       65.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       66.     McIntosh County are without sufficient information to admit or deny the allegations

contained in this paragraph.

       67.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       68.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       69.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       70.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       71.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       72.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       73.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.




                                               -9-
    Case 2:16-cv-00053-RSB-BWC Document 212 Filed 04/10/19 Page 10 of 40



       74.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       75.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       76.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       77.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       78.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       79.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       80.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       81.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       82.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       83.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       84.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.


                                              -10-
    Case 2:16-cv-00053-RSB-BWC Document 212 Filed 04/10/19 Page 11 of 40



       85.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       86.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       87.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       88.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       89.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       90.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       91.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       92.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       93.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       94.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       95.     McIntosh County are without sufficient information to admit or deny the allegations

contained in this paragraph.


                                              -11-
    Case 2:16-cv-00053-RSB-BWC Document 212 Filed 04/10/19 Page 12 of 40



       96.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       97.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       98.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       99.     McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       100.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       101.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       102.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       103.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       104.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       105.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       106.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.


                                              -12-
    Case 2:16-cv-00053-RSB-BWC Document 212 Filed 04/10/19 Page 13 of 40



       107.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       108.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       109.    McIntosh County are without sufficient information to admit or deny the allegations

contained in this paragraph.

       110.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       111.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       112.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       113.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       114.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       115.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       116.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       117.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.


                                              -13-
    Case 2:16-cv-00053-RSB-BWC Document 212 Filed 04/10/19 Page 14 of 40



       118.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       119.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       120.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       121.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       122.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       123.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       124.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       125.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       126.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       127.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       128.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.


                                              -14-
     Case 2:16-cv-00053-RSB-BWC Document 212 Filed 04/10/19 Page 15 of 40



        129.   McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

        130.   McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

        131.   McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

        132.   McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

        133.   McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

        134.   McIntosh County denies that it has engaged in any “discriminatory treatment of

Gullah-Geechee descendants associated with Sapelo Island.” McIntosh County is without sufficient

information to admit or deny the remaining allegations contained in this paragraph.

        135.   McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

        136.   McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

B.      Defendants

        137.   McIntosh County admits that it is a subdivision of the State and that it is subject to

suit.

        138.   McIntosh County denies the allegations contained in this paragraph, as worded. The

McIntosh County Manager is not a member of the Board of Commissioners.


                                                -15-
    Case 2:16-cv-00053-RSB-BWC Document 212 Filed 04/10/19 Page 16 of 40



       139.    McIntosh County admits the allegations contained in this paragraph.

       140.    McIntosh County denies the allegations contained in this paragraph.

       141.    McIntosh County denies the allegations contained in this paragraph, as worded. At

no time relevant to this suit has McIntosh County been awarded a grant from the U.S. Department

of Transportation.

       142.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       143.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       144.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       145.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       146.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       147.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       148.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       149.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.




                                              -16-
     Case 2:16-cv-00053-RSB-BWC Document 212 Filed 04/10/19 Page 17 of 40



                                    V.    Factual Background

A.     Sapelo Island Background

       150.    McIntosh County admits that Sapelo Island is northeast of Darien, Georgia. McIntosh

County is without sufficient information to admit or deny the remaining allegations contained in this

paragraph.

       151.    McIntosh County admits that Sapelo Island is only accessible from mainland

McIntosh County by crossing the Doboy Sound. McIntosh County are without sufficient information

to admit or deny the remaining allegations contained in this paragraph.

       152.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       153.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       154.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       155.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       156.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       157.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

B.     Sapelo Island History

       1.      Sapelo Island Settlement: 1700s-1930s


                                                -17-
    Case 2:16-cv-00053-RSB-BWC Document 212 Filed 04/10/19 Page 18 of 40



       158.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       159.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       160.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       161.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       162.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       163.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       164.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       165.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       2.      1950's-1960s: Sapelo Island’s Gullah-Geechee Population Is Relocated to Hogg

               Hummock Through Coercise and Fraudulent Land Swaps

       166.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       167.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.


                                              -18-
    Case 2:16-cv-00053-RSB-BWC Document 212 Filed 04/10/19 Page 19 of 40



       168.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       169.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       170.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       171.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       172.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       173.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       174.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       175.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       176.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       3.      1960s-1970s: The State of Georgia Obtains Ownership of Most of Sapelo Island

               Based on Reynolds’ Coercive and Fraudulent Land Swaps

       177.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.


                                              -19-
    Case 2:16-cv-00053-RSB-BWC Document 212 Filed 04/10/19 Page 20 of 40



       178.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       179.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       180.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       181.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       182.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       183.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       184.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       185.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       4.      1980s-Present: The State-Created Sapelo Island Heritage Authority Has Further

               Worked Against the Ownership Interests of Sapelo Island’s Remaining Gullah-

               Geechee Community

       186.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.




                                              -20-
    Case 2:16-cv-00053-RSB-BWC Document 212 Filed 04/10/19 Page 21 of 40



       187.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       188.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       189.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       190.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       191.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       192.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       193.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       194.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       195.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       196.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       197.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.


                                              -21-
     Case 2:16-cv-00053-RSB-BWC Document 212 Filed 04/10/19 Page 22 of 40



       198.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

C.     Present-Day Conditions for Hogg Hummock’s Gullah-Geechee Community

       199.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       200.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       201.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       202.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       203.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       204.    McIntosh County denies the allegations contained in this paragraph.

       205.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       206.    McIntosh County denies the allegations contained in this paragraph.

       207.    The document referenced in this paragraph speaks for itself as to its content. Any

remaining allegations in this paragraph are denied.

       208.    The document referenced in this paragraph speaks for itself as to its content. Any

remaining allegations in this paragraph are denied.




                                               -22-
     Case 2:16-cv-00053-RSB-BWC Document 212 Filed 04/10/19 Page 23 of 40



       209.    The document referenced in this paragraph speaks for itself as to its content. Any

remaining allegations in this paragraph are denied.

       210.    The document referenced in this paragraph speaks for itself as to its content. Any

remaining allegations in this paragraph are denied.

D.     Unequal and Absent Services on Sapelo Island

       211.    McIntosh County denies the allegations contained in this paragraph.

       212.    McIntosh County denies the allegations contained in this paragraph.

       1.      Emergency Medical Services

       213.    McIntosh County deny the allegations contained in this paragraph. The only

difference between the medical services provided by McIntosh County to persons on the mainland

and the medical services provided by McIntosh County to persons on Sapelo Island is that response

time to Sapelo Island may be longer than response time to the mainland because Sapelo Island is

only accessible by boat or aircraft.

       214.    McIntosh County denies the allegations contained in this paragraph.

       215.    McIntosh County denies the allegations contained in this paragraph. Persons in need

of medical attention on Sapelo Island may either be treated on Sapelo Island by medical providers

who travel from the mainland, or transported by those medical providers to the mainland for

treatment, as their condition dictates.

       216.    McIntosh County denies the allegations contained in this paragraph. While it is true

that no particular first responder is on call at any one time and there is nothing to prevent any first

responder from leaving Sapelo Island at any given time, this is true of all first responders in

McIntosh County, and a Sapelo Island resident can always contact 911 in an emergency.


                                                 -23-
    Case 2:16-cv-00053-RSB-BWC Document 212 Filed 04/10/19 Page 24 of 40



       217.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       218.    McIntosh County denies the allegations contained in this paragraph.

       219.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       220.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       221.    McIntosh County is without sufficient information to admit or deny the remaining

allegations contained in this paragraph.

       222.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       223.    McIntosh County denies that they make no medically trained personnel available to

Sapelo Island residents. McIntosh County is without sufficient information to admit or deny the

remaining allegations contained in this paragraph.

       224.    McIntosh County denies the allegations contained in this paragraph.

       225.    McIntosh County denies the allegations contained in this paragraph.

       2.      Fire Services

       226.    McIntosh County denies the allegations contained in this paragraph.

       227.    McIntosh County denies the allegations contained in this paragraph.

       228.    McIntosh County denies the allegations contained in this paragraph.

       229.    McIntosh County denies the allegations contained in this paragraph.

       230.    McIntosh County denies the allegations contained in this paragraph, as worded.


                                              -24-
    Case 2:16-cv-00053-RSB-BWC Document 212 Filed 04/10/19 Page 25 of 40



       231.    McIntosh County denies the allegations contained in this paragraph, as worded.

       232.    McIntosh County denies the allegations contained in this paragraph, as worded.

       3.      Trash Services

       233.    McIntosh County denies the allegations contained in this paragraph, as worded.

       234.    McIntosh County denies the allegations contained in this paragraph, as worded.

       235.    McIntosh County admits that routine curbside trash pickup is not provided on Sapelo

Island. McIntosh County denies the remaining allegations contained in this paragraph, as worded.

       236.    McIntosh County denies the allegations contained in this paragraph, as worded.

       237.    McIntosh County admits that prior to 2013, dumpsters were provided for waste

disposal and that, at times, trash was thrown on the ground. McIntosh County also admits that given

the nature of the island, animals and birds were sometimes found at or around the disposal site.

McIntosh County denies the remaining allegations contained in this paragraph.

       238.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       239.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       240.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       241.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       242.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.


                                               -25-
    Case 2:16-cv-00053-RSB-BWC Document 212 Filed 04/10/19 Page 26 of 40



       243.    McIntosh County denies the allegations contained in this paragraph.

       4.      Inadequate Roads

       244.    McIntosh County admits that there are a number of roads on Sapelo Island and that

many of the roads are dirt roads. McIntosh County is without sufficient knowledge or information

to admit or deny the remaining allegations contained in this paragraph.

       245.    McIntosh County denies the allegations contained in this paragraph. McIntosh

County further show that there are no “county roads” on Sapelo Island.

       246.    McIntosh County denies the allegations contained in this paragraph, as worded.

       247.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       248.    McIntosh County admits that when it rains on Sapelo Island, potholes on the dirt

roads fill with water. McIntosh County denies that the ditches on Sapelo Island are useless.

McIntosh County states that it does not own roads on Sapelo Island.

       249.    McIntosh County denies the allegations contained in this paragraph, as worded.

       250.    McIntosh County denies the allegations contained in this paragraph, as worded.

       251.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       252.    McIntosh County denies the allegations contained in this paragraph.

       253.    McIntosh County denies the allegations contained in this paragraph, as worded.

       254.    McIntosh County denies the allegations contained in this paragraph, as worded.

       255.    McIntosh County denies the allegations contained in this paragraph, as worded.




                                              -26-
    Case 2:16-cv-00053-RSB-BWC Document 212 Filed 04/10/19 Page 27 of 40



       256.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       257.    McIntosh County denies the allegations contained in this paragraph, as worded.

       258.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       259.    McIntosh County denies the allegations contained in this paragraph, as worded.

       260.    McIntosh County denies the allegations contained in this paragraph, as worded.

       5.      Insufficient Water and Sewer Services

       261.    McIntosh County denies such allegations, as worded, except to admit it has not

provided water service on Sapelo Island.

       262.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph, as worded.

       263.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       264.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       265.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       266.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       6.      Infrequent Ferry Services




                                              -27-
    Case 2:16-cv-00053-RSB-BWC Document 212 Filed 04/10/19 Page 28 of 40



       267.    McIntosh County admits that DNR provides a ferry service that operates between the

mainland and Sapelo Island. McIntosh County is without sufficient information or knowledge to

admit or deny the remaining allegations contained in this paragraph.

       268.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       269.    McIntosh County admits that there is currently no school on Sapelo Island and that

children who live on the island must attend school on the mainland. McIntosh County is without

sufficient knowledge or information to admit or deny the remaining allegations contained in this

paragraph.

       270.    Except to admit that Allen Bailey is a former resident of Sapelo Island and currently

plays football for the Kansas City Chiefs, McIntosh County is without sufficient information or

knowledge to admit or deny the allegations in this paragraph.

       271.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       272.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       273.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       274.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       275.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.


                                               -28-
    Case 2:16-cv-00053-RSB-BWC Document 212 Filed 04/10/19 Page 29 of 40



       276.       McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       277.       McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       278.       Upon information and belief, McIntosh County denies the allegations contained in

this paragraph.

       279.       McIntosh County admits that the Georgia Department of Transportation has

constructed and maintained many roads in the State of Georgia. McIntosh County is without

sufficient information or knowledge to admit or deny the remaining allegations in this paragraph.

       7.         Ferry Inaccessibility

       280.       McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       281.       McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph, but this Defendant is aware that there are bathroom facilities.

       282.       McIntosh County denies the allegations contained in this paragraph.

       283.       McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       284.       McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       285.       McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.




                                                 -29-
     Case 2:16-cv-00053-RSB-BWC Document 212 Filed 04/10/19 Page 30 of 40



       286.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       287.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       288.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       289.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       290.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       291.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       292.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

E.     Discriminatory Application of Zoning Codes

       293.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       294.    McIntosh County denies the allegations contained in this paragraph.

       295.    McIntosh County states that this paragraph sets forth a legal conclusion which shall

be governed by applicable law.

       296.    McIntosh County states that this paragraph sets forth a legal conclusion which shall

be governed by applicable law.


                                               -30-
     Case 2:16-cv-00053-RSB-BWC Document 212 Filed 04/10/19 Page 31 of 40



       297.    McIntosh County states that this paragraph sets forth a legal conclusion which shall

be governed by applicable law.

       298.    McIntosh County states that this paragraph sets forth a legal conclusion which shall

be governed by applicable law.

       299.    McIntosh County is unable to specifically admit or deny the vague and ambiguous

allegations in this paragraph, as the term “out of compliance” is subjective and undefined.

       300.    McIntosh County denies the allegations contained in this paragraph.

       301.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       302.    McIntosh County denies the allegations contained in this paragraph.

       303.    McIntosh County denies the allegations contained in this paragraph.

       304.    McIntosh County denies the allegations contained in this paragraph.

       305.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

F.     Discriminatory Property Appraisals

       306.    McIntosh County denies the allegations contained in this paragraph.

G.     County’s Refusal to Consider Historic District Preferential Tax Assessment

       307-334.        McIntosh County shows that pursuant to this Court’s order granting in part

McIntosh County’s Motion to Dismiss Plaintiffs’ First Amended Complaint, Dkt. No. 158 at 42, the

McIntosh County Board of Tax Assessors is no longer a party to this litigation and all claims related

to taxation and/or the Board of Tax Assessors have been dismissed. The allegations in paragraphs




                                                -31-
     Case 2:16-cv-00053-RSB-BWC Document 212 Filed 04/10/19 Page 32 of 40



307-334 involve a dismissed defendant and claims that have been dismissed from this action against

all parties. To the extent a response is required, such allegations are denied.

H.     State and County’s Discriminatory Expenditure of Funds

       335.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph, as worded.

       336.    McIntosh County denies the allegations contained in this paragraph.

       337.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       338.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       339.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       340.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       341.    McIntosh County is without sufficient information to admit or deny the allegations

contained in this paragraph.

       342.    McIntosh County denies the allegations contained in this paragraph, as worded. While

the County can choose whether to apply for federal financial aid, any aid awarded must be spent in

accordance with the terms of the grant.

       343.    McIntosh County admits the allegations contained in this paragraph.

       344.    McIntosh County admits the allegations contained in this paragraph.




                                                -32-
    Case 2:16-cv-00053-RSB-BWC Document 212 Filed 04/10/19 Page 33 of 40



       345.    McIntosh County admits that it has submitted applications for CDBG funding to

Defendant DCA. McIntosh County is without sufficient information to admit or deny the remaining

allegations contained in this paragraph.

       346.    McIntosh County denies the allegations contained in this paragraph, as worded. While

the County can choose whether to apply for federal financial aid, any aid awarded must be spent in

accordance with the terms of the grant. McIntosh County does not have the authority to “allocate”

CDBG funding to projects other than those for which the grant was awarded.

       347.    McIntosh County admits the allegations contained in this paragraph.

       348.    McIntosh County denies the allegations contained in this paragraph, as worded.

McIntosh County does not own or maintain the water system on Sapelo Island.

       349.    McIntosh County denies the allegations contained in this paragraph, as worded.

McIntosh County does not own or maintain the water system on Sapelo Island.

       350.    McIntosh County denies the allegations contained in this paragraph, as worded.

McIntosh County does not own or maintain the water system on Sapelo Island, and in any event

cannot “decide” how to use funds awarded in connection with specific grant requests.

       351.    McIntosh County denies the allegations contained in this paragraph, as worded.

       352.    McIntosh County denies the allegations contained in this paragraph, as worded.

       353.    McIntosh County denies the allegations contained in this paragraph, as worded.

       354.    McIntosh County denies the allegations contained in this paragraph.

       355.    McIntosh County denies the allegations contained in this paragraph.

       356.    McIntosh County denies the allegations contained in this paragraph, as worded.

McIntosh County applied for, but did not receive, the grant from the USDOT.


                                               -33-
    Case 2:16-cv-00053-RSB-BWC Document 212 Filed 04/10/19 Page 34 of 40




       357.    The allegations in this paragraph involve claims that have been dismissed from this

action against all parties. To the extent a response is required, such allegations are denied.

       358.    McIntosh County denies the allegations in this paragraph, as worded.

       359.    McIntosh County denies the allegations in this paragraph, as worded.

       360.    McIntosh County deny the allegations contained in this paragraph, as worded.

                                    VI.    Injury to Plaintiffs

       361.    McIntosh County denies the allegations contained in this paragraph.

       362.    McIntosh County denies the allegations contained in this paragraph.

       363.    McIntosh County denies the allegations contained in this paragraph, as worded.

       364.    The allegations in this paragraph involve claims that have been dismissed from this

action against all parties. To the extent a response is required, such allegations are denied.

       365.    McIntosh County denies the allegations contained in this paragraph.

       366.    McIntosh County denies the allegations contained in this paragraph.

       367.    McIntosh County denies the allegations contained in this paragraph.

       368.    McIntosh County denies the allegations contained in this paragraph.

       369.    McIntosh County denies the allegations contained in this paragraph.

       370.    McIntosh County denies the allegations contained in this paragraph.

       371.    McIntosh County denies the allegations contained in this paragraph.

       372.    McIntosh County denies the allegations contained in this paragraph.

       373.    McIntosh County denies the allegations contained in this paragraph.

       374.    McIntosh County denies the allegations contained in this paragraph.


                                                -34-
    Case 2:16-cv-00053-RSB-BWC Document 212 Filed 04/10/19 Page 35 of 40



       375.   McIntosh County denies the allegations contained in this paragraph.

       376.   McIntosh County denies the allegations contained in this paragraph.

       377.   McIntosh County denies the allegations contained in this paragraph.

       378.   McIntosh County denies the allegations contained in this paragraph.

       379.   McIntosh County denies the allegations contained in this paragraph.

                                   VII.    Causes of Action

                                     First Cause of Action

                                   42 U.S.C. §§ 1981, 1983

                 Brought by All Plaintiffs Except HELP and Raccoon Hogg

 For Injunctive and Declaratory Relief Against Defendants Kemp, Williams, and County

                          For Damages Against Defendant County

       380.   This paragraph states a legal conclusion, to which no response is required.

       381.   To the extent that this paragraph states a legal conclusion, no response is required.

McIntosh County denies the remaining allegations contained in this paragraph.

       382.   To the extent that this paragraph states a legal conclusion, no response is required.

McIntosh County denies the remaining allegations contained in this paragraph.

       383.   To the extent that this paragraph states a legal conclusion, no response is required.

McIntosh County deny the remaining allegations contained in this paragraph.

       384.   McIntosh County denies the allegations contained in this paragraph.

       385.   McIntosh County denies the allegations contained in this paragraph.

                                   Second Cause of Action

                                   42 U.S.C. §§ 1982, 1983


                                              -35-
    Case 2:16-cv-00053-RSB-BWC Document 212 Filed 04/10/19 Page 36 of 40



                 Brought by All Plaintiffs Except HELP and Raccoon Hogg

 For Injunctive and Declaratory Relief Against Defendants Kemp, Williams, and County

                          For Damages Against Defendant County

       386.   This paragraph states a legal conclusion, to which no response is required.

       387.   To the extent that this paragraph states a legal conclusion, no response is required.

McIntosh County denies the remaining allegations contained in this paragraph.

       388.   To the extent that this paragraph states a legal conclusion, no response is required.

McIntosh County denies the remaining allegations contained in this paragraph.

       389.   To the extent that this paragraph states a legal conclusion, no response is required.

McIntosh County denies the remaining allegations contained in this paragraph.

       390.   McIntosh County denies the allegations contained in this paragraph.

       391.   McIntosh County denies the allegations contained in this paragraph.

                                    Third Cause of Action

                    U. S. Const. Amend. XIV, § 1, cl. 4; 42 U.S.C. § 1983

                 Brought by All Plaintiffs Except HELP and Raccoon Hogg

 For Injunctive and Declaratory Relief Against Defendants Kemp, Williams, and County



                          For Damages Against Defendant County

       392.   This paragraph states a legal conclusion, to which no response is required.

       393.   To the extent that this paragraph states a legal conclusion, no response is required.

McIntosh County denies the remaining allegations contained in this paragraph.




                                              -36-
    Case 2:16-cv-00053-RSB-BWC Document 212 Filed 04/10/19 Page 37 of 40



       394.    To the extent that this paragraph states a legal conclusion, no response is required.

McIntosh County denies the remaining allegations contained in this paragraph.

       395.    To the extent that this paragraph states a legal conclusion, no response is required.

McIntosh County denies the remaining allegations contained in this paragraph.

       396.    McIntosh County denies the allegations contained in this paragraph.

                                    Fourth Cause of Action

                Title VI of the 1964 Civil Rights Act, 42 U.S.C. § 2000d et seq.

                  Brought by All Plaintiffs Except HELP and Raccoon Hogg

 For Injunctive and Declaratory Relief and Damages Against Defendants DCA, DNR, and

                     County by and through its Board of Commissioners

       397.    McIntosh County show that pursuant to this Court’s order granting in part McIntosh

County’ Motion to Dismiss Plaintiffs’ First Amended Complaint, Dkt. No. 158 at 42, Count IX of

Plaintiffs’ First Amended Complaint has been dismissed. To the extent a response is required, such

allegations are denied.

       398.    McIntosh County show that pursuant to this Court’s order granting in part McIntosh

County’ Motion to Dismiss Plaintiffs’ First Amended Complaint, Dkt. No. 158 at 42, Count IX of

Plaintiffs’ First Amended Complaint has been dismissed. To the extent a response is required, such

allegations are denied.

       399.    McIntosh County show that pursuant to this Court’s order granting in part McIntosh

County’ Motion to Dismiss Plaintiffs’ First Amended Complaint, Dkt. No. 158 at 42, Count IX of

Plaintiffs’ First Amended Complaint has been dismissed. To the extent a response is required, such

allegations are denied.


                                               -37-
    Case 2:16-cv-00053-RSB-BWC Document 212 Filed 04/10/19 Page 38 of 40



       400.    McIntosh County show that pursuant to this Court’s order granting in part McIntosh

County’ Motion to Dismiss Plaintiffs’ First Amended Complaint, Dkt. No. 158 at 42, Count IX of

Plaintiffs’ First Amended Complaint has been dismissed. To the extent a response is required, such

allegations are denied.

       401.    McIntosh County show that pursuant to this Court’s order granting in part McIntosh

County’ Motion to Dismiss Plaintiffs’ First Amended Complaint, Dkt. No. 158 at 42, Count IX of

Plaintiffs’ First Amended Complaint has been dismissed. To the extent a response is required, such

allegations are denied.

       402.    McIntosh County shows that pursuant to this Court’s order granting in part McIntosh

County’ Motion to Dismiss Plaintiffs’ First Amended Complaint, Dkt. No. 158 at 42, Count IX of

Plaintiffs’ First Amended Complaint has been dismissed. To the extent a response is required, such

allegations are denied.

                                        Fifth Cause of Action:

                  Title II of the ADA, 42 U.S.C. §§ 12132, 12142, 12146-12148

  Brought by Plaintiffs Melvin Banks, Sr.; Carolyn Banks; Lorie Banks on behalf of herself
 and the estate of Melvin Banks, Jr.; Roberta Banks; Marion Banks; Richard Banks; Andrea
   Dixon; David Grovner, Jr. on behalf of himself and the estate of Vernell Grovner; Rall
   Grovner; Benjamin Hall; Florence Hall; Dena Mae Harrison on behalf of the estate of
        Johnnie Hillery; Verdie Walker; Sylvia Williams; HELP; and Raccoon Hogg

       403-458.           The allegations in paragraphs 403-458 involve a claim that is not asserted

against McIntosh County. To the extent a response is required, such allegations are denied.

       Any allegation or claim for relief in Plaintiffs’ Second Amended Complaint not explicitly

addressed above is denied.

       WHEREFORE, McIntosh County prays:


                                                 -38-
    Case 2:16-cv-00053-RSB-BWC Document 212 Filed 04/10/19 Page 39 of 40



       (a)    That its Answer and Defenses be inquired into and sustained;

       (b)    That Plaintiffs’ Second Amended Complaint be dismissed, and that all relief

requested therein be denied;

       (c)    That Defendant have a trial by jury; and

       (d)    For any and all other relief the Court deems just or proper.

       Respectfully submitted this tenth day of April, 2019.

                                            /s/Richard K. Strickland
                                            Richard K. Strickland
                                            Georgia State Bar Number: 687830

                                            /s/Emily R. Hancock
                                            Emily R. Hancock
                                            Georgia Bar Number: 115145
                                            BROWN, READDICK, BUMGARTNER,
                                            CARTER, STRICKLAND & WATKINS, LLP
                                            Post Office Box 220
                                            Brunswick, GA 31521
                                            (912) 264-8544
                                            (912) 264-9667 FAX
                                            rstrickland@brbcsw.com
                                            ehancock@brbcsw.com

                                            ATTORNEYS FOR MCINTOSH COUNTY




                                              -39-
    Case 2:16-cv-00053-RSB-BWC Document 212 Filed 04/10/19 Page 40 of 40



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 BRUNSWICK DIVISION

SARAH FRANCES DRAYTON, et al.,                    *
                                                  *
        Plaintiffs                                *
                                                  *
        v.                                        * Case Number: 2:16-cv-053
                                                  *
McINTOSH COUNTY, GEORGIA, et al.,                 *
                                                  *
        Defendants                                *

                              CERTIFICATE OF SERVICE

        This is to certify that I have this day served all parties in this case in accordance with the

directives from the Court Notice of Electronic Filing (“NEF”), which was generated as a result of

electronic filing.

        Respectfully submitted this tenth day of April, 2019.

                                               /s Emily R. Hancock
                                               Emily R. Hancock
                                               Georgia Bar No. 115145
                                               BROWN, READDICK, BUMGARTNER
                                               CARTER, STRICKLAND & WATKINS, LLP
                                               5 Glynn Avenue
                                               Post Office Box 220
                                               Brunswick, GA 31521
                                               (912) 264-8544
                                               (912) 264-9667 FAX
                                               ehancock@brbcsw.com

                                               ATTORNEYS FOR MCINTOSH COUNTY
